DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 05/02/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 05/02/2022 from which Claims 26-28, 31-37, 40 and 44-51 are pending.  Claims 44-45 are withdrawn and Claims 1-25, 29-30, 38-39, and 52 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 05/02/2022.   
Claim Rejections - 35 USC § 112(b)
Claims 26-28, 31-37, 40 and 46-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 26-28, 31-37, 40 and 46-51. Claim 26 as amended recites “. . . wherein the gas barrier film comprises a transparent polymer substrate and a transparent inorganic thin film layer, wherein the transparent inorganic thin film comprises (i) . . .”  This recitation is unclear and confusing and indefinite whether the transparent inorganic thin film is some part of the transparent inorganic thin film layer so that only the transparent inorganic thin film comprises the recited components.  Also this recitation lacks antecedent basis.  Furthermore the word “comprises” should be followed by a colon punctuation mark to indicate the series of the following components.  This is also the case for the terminology “consisting of (a)” so the colon punctuation mark would follow “of’ for the series to (a), (b) and (c ) and the subsequently recited series of silane coupling agents.      
Regarding Claims 49 and 51 the recitation “the inorganic thin film layer” is unclear and vague and therefore indefinite in whether with silicon oxide or an arrangement of direct physical contact has the inorganic thin film layer loose its transparency or in all of these recitation is the inorganic thin film layer the same as the transparent inorganic this film layer of Claim 26 from which these claims depend.  If the latter is the case the recitations should be changed to “the transparent inorganic this film layer”, where such change provides for antecedent basis to comply with 35 U.S.C. 112(b).  
Claim 28 recites “the metal chelating compound is selected from the group consisting of zirconium tributoxy monoacetylacetonate . . . titanium tetraacetylacetonate and aluminum bisethylacetoacetate monoacetylacetonate.  This recitation is unclear and vague and therefore indefinite as to whether the metal chelating compound is titanium tetraacetylacetonate and aluminum bisethylacetoacetate monoacetylacetonate or the separate titanium tetraacetylacetonate, and aluminum bisethylacetoacetate monoacetylacetonate (underlining added for emphasis).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 26-27, 32, 35 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0116273, Nakamura et al. (hereinafter “Nakamura”) evidenced by U.S. 2012/0113672, Dubrow et al. (hereinafter “Dubrow”) in view of JPH11-058592, Sasaki et al. (English machine translation “Sasaki”) evidenced by U.S. 20150307717, Kojima (hereinafter "Kojima").   
For JPH11-058592 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Sasaki”.    
Regarding Claims 26-27, 32, 35, and 49-50 Nakamura discloses in the entire document particularly in the abstract and at ¶s 0028-0033, 0045, 0047, 0049 and claims 1, 6 and 11, a primer composition which comprises: 1) a trialkoxysilane having an epoxy group or alkenyl group, 2) tetraalkoxysilane, 3) Ti, Al or Zr alkoxide and a 4) solvent to the surface of an transparent optical part {i.e. reading on transparent substrate and in direct contact for pending Claim 50} to be bonded {i.e. reading on primer of pending claims}, placing an epoxy resin or silicon resin transparent adhesive composition between the optical part and another optical part and curing it.  The method of bonding an optical part provides excellent heat resistance and bonding strength, suppresses the production of bubbles during curing and is free from a defect such as clouding caused by bubbles {i.e. reading for a gas barrier of the pending claims}.  From ¶ 0049 the optical part can be glass or non-glass lenses.  Dubrow evidences at ¶ 0141 that suitable barrier layers to oxygen and moisture {i.e. reading on gas of the pending claims} are suitably flexible or non-flexible solid materials, and can be a cured liquid, gel, or polymer depending on the particular application including glasses, polymers, and oxides like polymers such as polyethylene terephthalate (PET) oxides such as silicon oxide, titanium oxide, or aluminum oxide and suitable combinations thereof. 
In the primer from Nakamura’s claims and ¶s 0028-0032 the composition comprises (A) 100 parts by weight of a silane compound represented by the following formula (1): R1Si(OR2)3 (1) wherein R1 is an epoxy group-containing group and R2 is an alkyl group, (b) 5 to 500 parts by weight of a silane compound represented by the following formula (2): Si(OR3)4 (2) wherein R3 is an alkyl group, as for tetraalkoxysilanes such as tetraethoxysilane, tetramethoxysilane, and tetrabutoxysilane; (C) 5 to 500 parts by weight of a metal alkoxide represented by the following formula (3): M(OR4)n (3) wherein M is Ti, Al or Zr, R4 is an alkyl group.  Examples of formula (1) include the epoxysilanes of:  3,4-epoxycyclohexylethyl group, y-glycidoxypropyl group, 3,4-epoxycyclohexylpropyl group for 2-(3,4-epoxycyclohexylethyl) trialkoxysilanes such as 2-(3,4-epoxycyclohexylethyl-)trimethoxysilane and 2-(3,4-epoxycyclohexylethyl)triethoxysilane, and γ-glycidoxypropyltrialkoxysilanes such as y-glycidoxypropyltrimethoxysilane and γ -glycidoxypropyltriethoxysilane and hydrolysates and polycondensate of these {reading on pending Claims 26, 32 and 35}.  Examples of the metal alkoxide (C ) represented by the above formula (3) provides an effect to promote the reaction at a low temperature and also contributes to the improvement of chemical and mechanical durabilities of a bond portion by forming silica and a composite metal oxide.  It also has the effect (passivation effect) of shutting off ions and alkali components eluting from the optical part which is an adherend to the outside.  Examples of the alkyl group R4 in the formula (3) include methyl group, ethyl group, propyl group and butyl group. Examples of the metal alkoxide (titanium alkoxide) of the formula (3) in which M is Ti (titanium) include titanium tetraisopropoxide, titanium tetra-normal-butoxide and chelate compounds thereof.  Examples of the aluminum alkoxide of the formula (3) in which M is Al ( aluminum) include aluminum-tri-sec-butoxide.  Examples of the zirconium alkoxide of the formula (3) in which M is Zr (zirconium) include zirconium tetraisopropoxide and zirconium tetrabutoxide. They may be used directly or in the form of a chelate compound {reading on metal chelate of pending Claim 26 and 27} or a hydrolysate.  Given that formula (B) includes tetraalkoxysilanes, these compounds are like the tetra metal alkoxides of Ti, Zr and Al.  This is noted in the pending patent application at ¶s 0089-0096 that a siloxane bond-containing compound is preferably one, which is formed by using, for example, a silane compound to cause reaction with the silanol group, such a silane compound includes a compound represented by the following formula (1): R1n(OR2)4-nSi (wherein n is an integer of 0 to 3, and R1 and R2 independently represent a hydrocarbon group, preferably an alkyl group having 1 to 4 carbon atoms).  The compound represented by the above formula (1) includes, for example, tetramethoxysilane, tetraethoxysilane, tetrapropoxysilane, tetrabutoxysilane.  For the gas barrier coating layers there may be used materials that are prepared from precursors made of other metal atoms such as a Ti-containing compound.  This evidences that the tetraalkoxysilane are like the other metal atom tetraalkoxides such as those of Ti, Al and Zr as other metal atoms.  The solvents from ¶ 0033 can be polar solvents or non-polar solvents.   
However Nakamura in disclosing a primer consisting of silane coupling agent, metal chelates of silicon, titanium, zirconium and aluminum, and solvent as a primer for epoxy resin to non-glass transparent optical parts does not expressly disclose such a primer for a barrier film comprising a gas barrier film with a transparent polymer substrate that is along with a transparent inorganic thin film layer comprising oxide an oxide, a nitride or a nitrided oxide of aluminum, copper, indium or silicon, the inorganic thin film layer has a thickness of not less than 5 to not larger than 100 nm.  
Sasaki discloses in the abstract, Fig. 1 and ¶s 0011, 0017, 0021, 0024, 0027, 0030 and 0040-0042, a deposition film high gas-barrier properties and external stress resistance {reading on barrier film} by laminating an inorganic oxide deposition thin film layer of specified thickness and a primer layer {reading on primer layer} on one side of a transparent plastic base material.  The deposition film transparent laminate is formed by laminating an inorganic oxide deposition thin film layer 2 of 5-300 nm thickness and a transparent primer layer 3 in turn on a transparent plastic base material.  This thickness of 5-300 nm overlaps that of pending Claim 26 of 5 to 100 nm for the inorganic thin film layer and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From Fig.1:  
    PNG
    media_image1.png
    193
    319
    media_image1.png
    Greyscale
substrate 1, has on it the inorganic oxide thin film layer 2, which has on it the primer layer 3 disposed on the one outermost surface of the gas barrier 2 comprised of the substrate and transparent SiO inorganic thin film.  The substrate is a polymeric film such as polyethylene terephthalate (PET), polyester films {like Nakamura} such as polyethylene naphthalate, polyolefin films such as polyethylene and polypropylene, polystyrene films, polyamide films, polyvinyl chloride films, polycarbonate films, polyacrylonitrile films, polyimide films.  The vapor-deposited thin film layer 2 made of an inorganic oxide is made of a vapor-deposited film of an inorganic oxide such as aluminum oxide, silicon oxide {reading on pending Claim 49}, tin oxide, magnesium oxide, or a mixture thereof and is transparent and has a gas barrier against oxygen, water vapor and the like {reading on transparent inorganic thin film layer comprising oxide of silicon for pending Claim 26}.  Among them, aluminum oxide, silicon oxide, and magnesium oxide are particularly preferable {reading on gas barrier film}.  The primer layer 3 is formed with a metal alkoxide expressed by the formula M (OR)m (wherein M is a metal element; R is an alkyl group of Cn H2n+1; m is the oxidation number of a metal element; n is an integer of 1 or greater) or its hydrolyzate, or at least one of an organosilane having three functional groups expressed by the formula R'Si(OR)3 (wherein R' is a functional group; R is an alkyl group of Cn H2n+1 ; n is an integer of 1 or greater) or its hydrolyzate, and a composite between a polyol and an isocyanate compound.  From ¶s 0008-0011 the metal element (:M) in the metal alkoxide or its hydrolyzate is Si, Al, Ti, Zr or a mixture thereof.  For the formula: R'Si(OR)3 (R': functional group such as alkyl group, vinyl group, glycidoxypropyl group {reading on pending Claims 26, 32, and 35}, R: Cn H2n+1 Alkyl group, n: an integer of 1 or more) and at least one of a trifunctional organosilane or a hydrolyzate of the organosilane.  Specific examples of the silane coupling agent can include ethyltrimethoxysilane, vinyltrimethoxysilane, and glycidoxypropyltrimethoxysilane.  Kojima evidences at ¶ 0112 that vinyltrimethoxysilane and 3-glycidoxypropyltrimethoxysilane are coupling silane agents.  From ¶ 0017 the transparent primer layer has a thickness of 0.2 μm or more {i.e. 200 nm or more}.  The primer layer 3 can be formed, for example, by a known printing method such as an offset printing method, by a gravure printing method, by a silk screen printing method, or by a known coating method such as a roll coating, a knife edge coating, or by a gravure coating.  The drying conditions may be those generally used {reading on curried product}.  From ¶ 0027 the transparent primer layer 3 is laminated on the vapor-deposited thin film layer 2 and provided for the purpose of absorbing and relaxing external stress by the transparent primer layer.  It is indispensable especially when the thickness of the vapor-deposited thin film layer 2 {inorganic tin film layer} is relatively thin, 100 nm or less.  Further, another layer can be laminated on the transparent primer layer 3.  Such laminate of Sasaki provides a highly practical packaging material which is excellent in transparency and has high gas barrier properties and is resistant to external stress and does not deteriorate functions such as gas barrier properties.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Here Nakamura has a primer layer consisting of silane coupling agent through alkoxy groups with a metal chelate including tetraalkoxysilane and solvent on a non-glass substrate for the purpose of adhering an epoxy resin for suppressing bubble formation {reading on barrier}.  Sasaki has at least one of an organosilane having three functional groups expressed by the formula R'Si(OR)3 like glycidoxypropyltrimethoxysilane with a transparent inorganic oxide deposition thin film layer 2 of 5-300 nm thickness on a transparent polymer substrate for the purpose of a primer layer along with the transparent inorganic oxide deposition thin film layer 2 also for a gas barrier layer.  Given this similar purpose with similar organosilanes in a primer of Sasaki the transparent inorganic oxide deposition thin film layer 2 of 5-300 nm thickness of Sasaki can be combined with the primer layer of Nakamura as a silicon compound i.e. silicon oxide for a barrier coating or film with a transparent gas barrier film and the transparent polymer substrate can be substituted for or combined with the non-glass substrate of Nakamura.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakamura a bubble barrier coating with a non-glass substrate having a primer coat layer of organic silicon compound of the silane formula and metal chelate including tetraalkoxysilane and solvent for adhesion with epoxy resin, where from Sasaki with the same silane coupling agent of the formula R'Si(OR)3 like glycidoxypropyltrimethoxysilane in the primer the inorganic oxide deposition thin film layer of 5-300 nm thickness of Sasaki is combined or added with the primer layer of Nakamura along with the substitution or combination of the transparent polymer substrate of Sasaki for or with the non-glass optical part of Nakamura to have the suppression of bubbles from Nakamura as a barrier film with a gas barrier film motivated also to have absorption and relaxation external stress as a primer layer for a gas barrier for the barrier film of Claims 26-27, 32, 35 and 49-50.  Furthermore the combination of Sasaki with Nakamura has a reasonable expectation of success for one skilled in the art because both have the same epoxy organosilane agents in a primer layer with a non-glass or polymer substrates for barrier purposes.    
Claims 28, 31, 33-34, 36-37 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura evidenced by Dubrow in view of Sasaki further in view of Kojima evidenced by CAS Registry Number: 17501-79-0 (hereinafter RN 17501-79-0). 
Regarding Claims 28, 31, 33-34, 36-37 and 46-47, Nakamura in view of Sasaki is applied as to Claims 26-27, however Nakamura modified by Sasaki does not expressly disclose a (meth)acrylic-based silane agent or zirconium dibutoxy bis(ethylacetonacetate).  
Kojima discloses at ¶s 0012-0031, 0040-0043, 0078, and 0110-0128 0155 a reflective layer that is suitable for use in LED devices, less degradable over a long period of time, and capable of efficiently reflecting light, and to provide a coating liquid for forming such a reflective layer, where the reflective layer is a product obtained by heating and curing a coating liquid that includes a white pigment, a silane compound or compounds, and a solvent.  The coating liquid satisfying both of the following conditions: 0 ≤ R2 ≤ 20 (formula 1); and 0 ≤ R4/R3 ≤ 3 (formula 2), wherein R2 is the content (% by mole) of a bifunctional silane compound, like dialkoxysilane including dialkyldialkoxysilane, in the total amount of the silane compound or compounds, R3 is the content (% by mole) of a trifunctional silane compound in the total amount of the silane compound or compounds, and R4 is the content (% by mole) of a tetrafunctional silane compound in the total amount of the silane compound or compounds.  If R2 is 20 or more against formula 1, the layer obtained by curing the coating liquid can have lower adhesion for a coating with barrier properties.  In that case, the layer obtained by curing the coating liquid may also have lower gas barrier properties and lower sulfuration resistance.  The coating liquid preferably further contains a silane coupling agent.  The silane coupling agent in the coating liquid can increase the adhesion between the resulting reflective layer and the substrate, so that the resulting LED device can have higher durability.  From ¶s 0148-0149, the substrate can be polymeric like liquid crystal polymers, polyphenylene sulfide, aromatic nylon, i.e. polyamide, epoxy resin, hard silicone resin, polyphthalamide.  The coating liquid may contain one or more silane coupling agents.  Examples of the silane coupling agent include vinyltrimethoxysilane, vinyltriethoxysilane, 2-(3,4-epoxycyclohexyl) ethyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, 3-glycidoxypropylmethyldiethoxysilane, 3-glycidoxypropyltriethoxysilane {as for Claims 32, and 35 and for Claim 46} , p-styryltrimethoxysilane, 3-methacryloxypropylmethyldimethoxysilane, 3-methacryloxypropyltrimethoxysilane, 3-methacryloxypropyltriethoxysilane {reading on Claims 33 and 36 and for Claim 46}, 3-acryloxypropyltrimethoxysilane, N-2-(aminoethyl)-3-aminopropylmethyldimethoxysilane, N-2-(aminoethyl)-3-aminopropyltrimethoxysilane, N-2-(aminoethyl)-3-aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane {reading on Claims 31, 34, and 37 and for Claim 46}, 3-triethoxysilyl-N-(1,3-dimethyl-butylidene)propylamine, N-phenyl-3-aminopropyltriethoxysilane, N-(vinylbenzyl)-2-aminoethyl-3-aminopropyltrimethoxysilane hydrochloride, 3-ureidopropyltrimethoxysilane, 3-chloropropyltrimethoxysilane, 3-mercaptopropylmethyldimethoxysilane, 3-mercaptopropyltrimethoxysilane, bis(triethoxysilylpropyl)tetrasulfide, 3-isocyanatopropyltriethoxysilane, and the like.  The coating liquid may also contain a metal alkoxide or chelate containing a metal element other than Si.  The metal alkoxide or the metal chelate can form metalloxane bonding with the silane compound or hydroxyl groups on the surface of the substrate in the process of forming the reflective layer.  The metalloxane bonding is very strong, therefore, when the coating liquid contains the metal alkoxide or the metal chelate, the resulting reflective layer can have improved adhesion {as in reading on primer}.  The metal element in the metal alkoxide or chelate is preferably a group 4 or 13 metal element other than Si, and the metal alkoxide or chelate is preferably represented by formula (V):  Mm+XnYm-n (V).  In formula (V), M is a group 4 or 13 metal element (exclusive of Si), m is the valence of M (3 or 4), X is a hydrolyzable group, n is the number of the X groups (an integer of 2 to 4), provided that m ≥ n, and Y is a monovalent organic group.  In formula (V), the group 4 or 13 metal element represented by M is preferably aluminum, zirconium, or titanium, more preferably zirconium {for metal chelate as ion reading on Claim 27}.  A product obtained by curing a zirconium alkoxide or chelate has no absorption wavelength in the emission wavelength region of general LED devices (particularly blue light (wavelength 420 to 485 nm)). In other words, the product obtained by curing hardly absorbs light from LED elements.  In formula (V), the hydrolyzable group represented by X may be a group that can be hydrolyzed with water to form a hydroxyl group.  The group represented by X is preferably a lower alkoxy group of 1 to 5 carbon atoms, more preferably a methoxy group or an ethoxy group.  Examples of zirconium metal alkoxide or chelate represented by formula (V) include zirconium tetramethoxide, zirconium tetraethoxide, zirconium tetra-n-propoxide, zirconium tetra-i-propoxide, zirconium tetra-n-butoxide, zirconium tetra-i-butoxide, zirconium tetra-tert-butoxide, zirconium dimethacrylate dibutoxide, zirconium dibutoxy bis(ethylacetoacetate) {the latter reading on Claim 28 and Claims46}.  Examples of titanium metal alkoxide or chelate represented by formula (V) include titanium tetraisopropoxide, titanium tetra-n-butoxide, titanium tetra-i-butoxide, titanium methacrylate triisopropoxide, titanium tetramethoxypropoxide, titanium tetra-n-propoxide, titanium tetraethoxide, titanium lactate, titanium bis(ethylhexoxy)bis(2-ethyl-3-hydroxyhexoxide), titanium acetylacetonate, {the latter reading on Claim 28 titanium tetraacetylacetonate evidenced by RN 17501-79-0} and the like.  Given that Nakamura in view of Sasaki discloses the organometallic compound is blended in an amount of about 10 to 500 parts, especially about 10 to 200 parts by weight per 100 parts by weight of the organic silicon compound for at least a 1:1 ratio, and from Kojima the silane can be 3-glycidoxypropyltrimethoxysilane, 3-glycidoxypropylmethyldiethoxysilane, 3-glycidoxypropyltriethoxysilane or 3-methacryloxypropylmethyldimethoxysilane, 3-methacryloxypropyltrimethoxysilane, 3-methacryloxypropyltriethoxysilane or N-2-(aminoethyl)-3-aminopropylmethyldimethoxysilane, and the metal chelate can be zirconium chelate the ration would be at least 1:1 with the substitution of organosilanes and zirconium chelate reading on pending Claim 47.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here Kojima teaches that both the metal alkoxide and metal chelate have the purpose of improving adhesion, i.e. as a primer layer, in their use with organosilane agents for a coating having barrier properties.  Nakamura modified by Sasaki teach the metal chelate for use with organosilane agents for the purpose of primer layer  for various excellent properties including physical properties of the primer.  Given that Kojima teaches the equivalence of epoxy silane, amino silane and methacryloxy silane and zirconium chelate and titanium chelate for the same purpose as the epoxy silane in Sasaki and titanium chelate in Nakamura, the amino silane or methycryloxy silane and zirconium chelate of Kojima can be substituted for the epoxy silane and titanium chelate in Nakamura as modified by Sasaki.  Additionally Kojima teaches the glycidoxypropyltrimethoxysilane or methacryloxypropyltrimethoxysilane or aminopropyltrimethoxysilane for the purpose of a layer with adhesion for a barrier coating just as Sasaki teaches the glycidoxypropyltrimethoxysilane for the same purpose of a primer for a barrier layer.  Therefore the methacryloxypropyltrimethoxysilane or aminopropyltriethoxysilane taught for the same purpose as glycidoxypropyltrimethoxysilane by Kojima can be substituted for the glycidoxypropyltrimethoxysilane of Nakamura modified Sasaki for the same purpose.    
Applicants are reminded for the wording of Claim 26 “a primer layer disposed on one outermost surface of the gas barrier film and made of a cured product of a primer composition consisting of” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore “primer layer . . . made of a cured product or a primer composition” is interpreted as a ‘primer layer of a cured product of a primer composition’. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakamura as modified a bubble suppressiion barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent for adhesion with silicon compounds along with a transparent polymer substrate as a barrier film, as afore-described for Claims 26-27, where from Kojima a metal chelate such as zirconium dibutoxy bis(ethylacetoacetate) is equivalent to titanium chelate as in Nakamura as modified for the same purpose of a primer with a silane coupling agent, as an equivalent of glycidoxypropyltrimethoxysilane as in Nakamura is methacryloxypropyltrimethoxysilane and/or aminopropyltrimethoxysilane substituted therefor so that the primer of Nakamura modified by Sasaki has the zirconium chelate with glycidoxypropyltrimethoxysilane or methacryloxypropyltrimethoxysilane or aminopropyltrimethoxysilane with a primer thickness of 200 nm. motivated to have improved adhesion and be less degradable over a long period of time as for the barrier layer of Claims 28, 31, 33-34, 36-37 and 46-47.  Furthermore the combination of Kojima with Nakamura modified by Sasaki has a reasonable expectation of success because both have metal chelate and silane coupling agent for an adhesive, primer-type, layer for a coating with barrier properties, and Kojima teaches the equivalence of such purpose for metal chelates and additionally for glycidoxypropyltrimethoxysilane and for methacryloxypropyltrimethoxysilane and/or aminopropyltrimethoxysilane.    
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura evidenced by Dubrow in view of Sasaki and further in view of WO 2014/192500, Kawaguchi et al.
For 2014/192500 the English language U.S. National Phase Patent Application is U.S. 2016/0075910, Omori et al, will be referenced for disclosures throughout this Office Action and hereinafter is referred to as “Omori”.    
Regarding Claim 40 Nakamura in view of Sasaki is applied as to Claims 26-27, however Nakamura as modified does not expressly disclose an adhesion, primer-like, layer with a thickness from 5 to 80nm.  
Omori discloses in the abstract and ¶s 0017, 0031-0043 a gas-barrier packaging material including: a support, such as plastics like polymers, for example, polyester based polymers, such as polyethylene terephthalate, or polyethylene naphtahalate (See ¶s 0028-0029); an adhesive layer laminated on the support; a first barrier layer, such as an inorganic oxide thin film layer formed of inorganic oxide like aluminum oxide, silicon oxide or mixtures thereof (See ¶ 0044) laminated on the adhesive layer; a second barrier layer such as a polymer layer (See ¶ 0047) laminated on the first barrier layer; and a protective layer formed of a coating liquid that contains a polyvalent metal compound, a polyester based resin, and a dispersant that is a sodium salt of a polycarboxylic acid based resin, the protective layer being laminated on the second barrier layer.  The thickness of the adhesive layer is preferably in the range of 0.01 to 2 µm, {reading on 10 to 2000 nm} preferably 0.05 to 0.5 {reading on 50 to 500 nm} where if not less than 0.01 μm (i.e. 10 nm.), a uniform thickness is easily obtained and is improved or even excellent from the viewpoint of adhesion.  Also in the case where the thickness is not more than 2 μm, a coating film can be imparted with flexibility, and there is no concern that the coating film is cracked because of an external cause.  Given the ranges 10 to 2000 nm and 50 to 500 nm overlap those of 5 to 100 and 5 to 80 nm, in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakamura as modified a bubble suppression barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent for adhesion with silicon compounds along with a transparent polymer substrate as a barrier film, as afore-described for Claims 26-27, where from Omori both barrier film inorganic thin film layers 10 have an adhesive layer for the inorganic thin film layer as in Fig. 2 with a thickness of motivated to have excellent adhesion without uneven thickness or without flexibility or cracks as for the barrier films of Claims 16-17.  Furthermore the combination of Omori with Nakamura as modified has a reasonable expectation of success because the adhesive of Omori adheres to inorganic barrier films which are the same inorganic barrier layer in Nakamura modified by Sasaki. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura evidenced by Dubrow in view of Sasaki further in view of Kojima evidenced by RN 17501-79-0 and further in view of U.S. 5,482,547, Bugnon et al (hereafter “Bugnon”).  
Regarding Claims 48, Nakamura in view of Sasaki further in view of Kojima is applied as to Claims 26, 46 and 47, however Nakamura as modified does not expressly disclose the zirconium chelate is zirconium tetraacetylacetonate with the silane coupling agent.  
Bugnon discloses in the abstract and claims 1-2 and examples 1-10 an organic composition of a pigment with a tenacious coating of alkyl silicate said coating being fixed by adsorption of an alkyl silicate on a layer that coats the surface of the pigment particles and consists essentially of partially hydrolyzed organic compounds of elements of group 4A or 4B of the Periodic System selected from the group consisting of chelates like zirconium(IV) acetylacetonate (See example 1) in a coating with triamino-modified propyltrimethoxysilane {amino-based silane agent} or from Table 1 γ-aminopropyltriethoxysilane, γ-aminoethyl aminopropyltrimethoxysilane or γ-methacryloxypropyltrimethoxysilane.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakamura as modified a bubble suppression barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent, where the metal chelate such as zirconium dibutoxy bis(ethylacetoacetate) as equivalent to titanium chelate as in Nakamura as modified with a silane coupling agent of glycidoxypropyltrimethoxysilane methacryloxypropyltrimethoxysilane and/or aminopropyltrimethoxysilane, as afore-described for Claims 26 and 46-47, where from Bugnon the chelate zirconium(IV) acetylacetonate useful in a coating with amino-based or methacryloxy based silane agent is substituted for the zirconium dibutoxy bis(ethylacetoacetate) given the similar purpose of usefulness with such silanes in a coating motivated to have a tenacious coating with organic containing materials as for Claim 48.  Furthermore the combination of Bugnon and Nakamura as modified has a reasonable expectation of success for one of skill in the art because both Bugnon and Nakamura as modified disclose coatings of zirconium chelates with amino based or methacryloxy based silane agents.  
Claim 51 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura evidenced by Dubrow in view of Sasaki further in view of U.S. 2004/0115445, Sasaki et al. (hereinafter “Sasaki 445”).  
Regarding Claim 51, Nakamura in view of Sasaki is applied as to Claim 26, however Nakamura as modified does not expressly disclose a gas barrier coating film with a thickness from 100 to 1,000 nm and a silane compound or a primer layer in direct physical contact with the gas barrier coating layer.    
Sasaki 445 discloses in the abstract and ¶s 0008-0009, 0024, 0028, 0036, 0048, 0056 and 0065-0082 and Fig.1 a laminated material having, on a substrate, a structure in which a gas-barrier intermediate layer formed by coating with a coating agent containing a water-soluble polymer is interposed between two thin deposition layers.  A highly practical laminated material having high-level gas barrier properties equivalent to those of metal foils, without using any metal foils is characterized by comprising a substrate made of a plastic material, a first thin deposition layer formed on the substrate, a gas-barrier intermediate layer formed on the first thin deposition layer by coating with a coating agent containing at least a water-soluble polymer and having a silane like tetraethoxysilane, and a second thin deposition layer formed on the intermediate layer.  The first and second thin deposition layers can be silicon oxide, and if the film thickness of the thin deposition layers is less than 5 nm, no uniform films can be obtained, resulting in unsatisfactory gas barrier properties.  If the film thickness exceeds 300 nm, no satisfactory flexibility can be held, so cracks are often formed by external factors such as bending and pulling {reading on gas barrier}.  The gas barrier intermediate layer 3 of Fig. 1 covers by being in direct physical contact with the thin deposition layer 2, where the first thin deposition layer that has a thickness for gas barrier properties.  {Given this layer arrangement of covering a thin deposition layer such gas barrier intermediate layer 3 is a gas barrier coating layer like that of pending Claim 51}.  From ¶s 0056-0065 the gas barrier coating layer has a thickness preferably of 200 to 600 nm.  Such a range is within that of the pending Claim 51 of 100 to 1,000nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0024 the gas-barrier intermediate layer 3 contributes to significantly lowering the oxygen permeability and the water vapor permeability. Consequently, a conventionally unobtainable, highly practical laminated material having gas barrier properties equivalent to those of metal foils is obtained.  Given that the arrangement of Fig. 1 of Sasaki is substrate, gas barrier and primer layer the combination of the gas barrier intermediate layer as in direct physical contact with the first thin deposition layer gas barrier 2 of Sasaki 445 would be to have the gas barrier intermediate layer in direct physical contact with the first thin deposition layer so that the gas barrier intermediate layer is between the gas barrier layer of the first thin deposition layer and the primer layer of Sasaki.  With this arrangement the primer layer would be in direct physical contact with the gas barrier deposition layer.      
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakamura as modified a bubble suppression barrier coating with a resin substrate having a primer coat layer of organic silicon compound of the silane formula having three functional groups expressed by the formula R'Si(OR)3 such as glycidoxypropyltrimethoxysilane with a gas barrier film of transparent inorganic oxide deposited thin film layer of 5-300 nm thickness and metal chelate and solvent for adhesion with silicon compounds along with a transparent polymer substrate as a barrier film, as afore-described for Claims 26-27, from Sasaki 445 would have a gas barrier intermediate layer with tetraethoxysilane at a thickness from 200 to 60 nm between the gas barrier layer and primer layer of Nakamura as modified by Sasaki motivated to contribute to significantly lowering the oxygen permeability and the water vapor permeability to have a conventionally unobtainable, highly practical laminated material having gas barrier properties equivalent to those of metal foils is obtained as for a barrier film of Claim 51.  Furthermore the combination of Sasaki 445 with Nakamura modifies by Sasaki has a reasonable expectation of success to one skilled in the art because both Sasaki 445 and Nakamura as modified by Sasaki have transparent substrates with silicon oxide gas barrier layer with primer layer.  
Response to Arguments
Applicant’s arguments with amendments filed 05/02/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the newly submitted claims.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787